Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 2, 1991, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
While there may be distinctions between this case and another case previously decided by the Unemployment Insurance Appeal Board (see, Matter of Sivilli, Unemployment Insurance Appeal Board Decision No. 403,033 [Mar. 26, 1991]), there is at least the existence of sufficient similar facts so as to require an explanation by the Board of why it reached different conclusions with respect to claimant herein and the claimant in the prior case, both officers and stockholders in family corporations, as to whether they were totally unemployed (see, Matter of Lafayette Stor. & Moving Corp. [Hart-nett], 77 NY2d 823). The matter must therefore be remitted to the Board to set forth the reasons why it reached a different result in this case (see, Matter of Casey [Larkfield Lottery— Hartnett] 140 AD2d 925).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the decision is reversed, with costs against the Commissioner of Labor, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent with this court’s decision.